PER CURIAM.
Petitioner is-granted a belated appeal of the November 6, 2015, judgments and sentences in Okaloosa County Gircuit Court case numbers 2012-CF-001024 and 2013-CF-0094-C-006. Upon- issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed- counsel, the trial *229court shall appoint counsel to represent petitioner on appeal. ■ • ¡
ROBERTS, C.J., LEWIS and RAY; JJ., concur.